UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- x

SHINE DINGLE and DWAYNE HICKS,
                                                                                 STIPULATION AND
                                                                Plaintiffs,      ORDER OF
                                                                                 SETTLEMENT OF
                                 -against-                                       ATTORNEY’S FEES,
                                                                                 EXPENSES, AND COSTS
THE CITY OF NEW YORK, THE NEW YORK CITY
POLICE DEPARTMENT, NEW YORK CITY POLICE                                          14-CV-7316 (RJD) (PK)
OFFICER LT. JOSEPH BARONE, and POLICE OFFICERS
JOHN DOE # 1 through approximately # 10, the names being
fictitious and presently unknown, in their individual and
official capacities as employees of the City of New York
Police Department,

                                                              Defendants.
---------------------------------------------------------------------------- x


                  WHEREAS, plaintiffs SHINE DINGLE and DWAYNE HICKS commenced this

action by filing a complaint on or about December 16, 2014, alleging that defendants City of

New York, The New York City Police Department, and Lieutenant Joseph Barone violated their

federal civil and state common law rights; and

                  WHEREAS, all defendants deny any and all liability arising out of plaintiffs’

allegations; and

                  WHEREAS, plaintiffs’ counsel represents that plaintiffs have assigned all of

their rights to attorneys’ fees, expenses, and costs to their counsel, Gregory Zenon, Esq.; and

                  WHEREAS, counsel for defendants and counsel for plaintiffs now desire to

resolve the issue of attorneys’ fees, expenses, and costs without further proceedings;

                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, the attorneys of record for the respective parties to the above-

captioned action, as follows:
               1.      Defendant City of New York hereby agrees to pay plaintiffs’ counsel,

Gregory Zenon, Esq., the total sum of One Hundred Twenty-Five Thousand ($125,000.00)

Dollars in full satisfaction of plaintiffs’ claims for attorneys’ fees, expenses, and costs. In

consideration for the payment of One Hundred Twenty-Five Thousand ($125,000.00) Dollars,

counsel for plaintiffs agrees to release and discharge defendants City of New York, The New

York City Police Department and Lieutenant Barone; their successors or assigns; and all past and

present officials, employees, representatives, and agents of the City of New York or any entity

represented by the Office of the Corporation Counsel, from any and all claims of attorneys’ fees,

expenses, and costs that were or could have been alleged in the aforementioned action.

               2.      Counsel for plaintiffs hereby agrees and represents that no other claims for

attorneys’ fees, expenses, or costs arising out of this action shall be made by or on behalf of

plaintiffs in any application for attorneys’ fees, expenses, or costs at any time.

               3.      Nothing contained herein shall be deemed to be an admission by the

defendants that they have in any manner or way violated plaintiffs’ rights, or the rights of any

other person or entity, as defined in the constitutions, statutes, ordinances, rules or regulations of

the United States, the State of New York, or the City of New York or any other rules or

regulations of any department or subdivision of the City of New York. This stipulation shall not

be admissible in, nor is it related to, any other litigation or settlement negotiations, except to

enforce the terms of this agreement.

               4.      This Stipulation and Order contains all the terms and conditions agreed

upon by counsel for defendants and counsels for plaintiffs hereto, and no oral agreement entered

into at any time nor any written agreement entered into prior to the execution of this Stipulation




                                                  2
andOrderregardingthesubject matter ofattorneys' fees,expenses, or costs shaUbedeemedto
exist,ortobindthepartieshereto,ortovarythetennsandconditionscontamedherein.
GREGORY;                                       ZACHARYW. CARTER
Attorney for Plaintiffs                        Corporation Counsel ofthe
30 WaU Street, 8fh Floor                         City ofNew York
New York, NY                                   AUormyfor Defemiants City ofNewYork,
                                                 The New York City Police Department,
                                                 andffarone
                                               100ChurchStreet, 3rdFloor
                                               NewYork, NewYork 10007
                    ^"7                                   I


                                                          fc-
By:                                      By:              v




      Gregory Zenon                            W. KeAupuni Akina
      Attorney for Plaintiffs                  Senior Counsel




                                                SO ORDERED:



                                                HON. RAYMOND J. DEARIE
Dated:NewYoric, NewYork                         UNTIEDSTATESDISTRICTJUDGE
     M(KT/W 8-      2019
